Citation Nr: 0125478	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, bilateral.

2.  Entitlement to service connection for loss of bladder 
control.

3.  Entitlement to a compensable disability evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1951 until July 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In arguments presented to the Board in July 2000, the 
veteran's representative noted that the RO failed to consider 
whether the veteran was entitled to special monthly 
compensation (SMC) for the loss of a creative loss.  This is 
referred to the RO for consideration.

Still further, the veteran in a statement received by the 
Board in May 2001 requested VA examination and stated that 
"[m]y condition has gotten worse."  At his personal hearing 
held in July 2001, the veteran indicated that he was 
referring to his service connected residuals of prostate 
cancer including the postoperative residuals of radial 
prostatectomy, due to Agent Orange.  It appears that he is 
requesting an increased rating for this disorder.  This 
referred to the RO for appropriate action.   


REMAND

In December 1998, the RO determined that the appellant had 
not submitted well-grounded claims for service connection for 
bilateral arthritis of the knee, and loss of bladder control.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  VA examination and opinion should 
be obtained to assist in the determination of the claim.   

A December 1998 rating action denied service connection for 
impotency.  In July 1999, the RO granted service connection 
for impotency as secondary to the residuals of radical 
prostatectomy and assigned a noncompensable evaluation.  The 
veteran submitted a notice of disagreement (NOD) in December 
1999 to the noncompensable evaluation assigned to impotency.  
In the January 2000 statement of the case (SOC), however, the 
RO incorrectly listed and discussed the issue as that of a 
denial of service connection for impotency.  The veteran 
filed a VA Form 9 in April 2000, in response to this SOC, 
that included the issue of impotence.  Because the veteran 
has not been provided with the law and regulations, and a 
discussion of the reasons for the assignment of an initial 
noncompensable rating for this disability, a supplemental SOC 
should be issued concerning this matter.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated his claimed disorders.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the current severity of his 
claimed disorders.  All necessary special 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the examiner(s).  At the conclusion of 
the evaluation, the examiner(s) must 
express an opinion as to whether any of 
the claimed disorders are related to the 
veteran's active military service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and applicable portions of 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied. 

4.  The appellant and representative 
should be furnished a supplemental SOC 
regarding the disability evaluation for 
impotency and given an opportunity to 
respond.

5.  If either of the RO's decisions 
concerning service connection for 
arthritis or loss of bladder control 
remain adverse to the veteran, it should 
provide him and his representative with a 
comprehensive supplemental SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




